Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA,

           v.                                                 Case No.: 1:20-cv-23278-MGC

   REAL PROPERTY LOCATED AT 7505 AND 7171
   FOREST LANE, DALLAS, TEXAS 75230, etc.

               Defendant.
   __________________________________________/


   UNITED STATES OF AMERICA,

                 Plaintiff,

   v.                                                         Case No.: 1:20-cv-25313-MGC


   REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
   CLEVELAND, OHIO, etc.,

               Defendant,
   ________________________________________________/

                       CLAIMANTS OPTIMA VENTURES, LLC,
        OPTIMA 7171, LLC, OPTIMA 55 PUBLIC SQUARE LLC, KORF AND LABER’S
             REPLY IN SUPPORT OF MOTION TO COMPEL ARBITRATION

           The United States’ Opposition to Motions to Compel Arbitration, (ECF#54) (the
   “Opposition”) first attacks the Claimants by engaging in a multi-page recitation of self-serving
   allegations that are irrelevant to the underlying legal issues regarding arbitrability. The
   Opposition then demands discovery pursuant to Rule G, while also seeking, yet again, a stay
   of the proceedings. The Opposition concludes with a flawed analysis of bilateral investment




                                                  1
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 2 of 20




   treaties which finds no support in case law or legal authority. In fact, in the entire Opposition,
   the United States cites only one arbitration related federal case.1
          The reason that the United States avoids relevant legal authorities is because the law
   clearly demonstrates that the claims in this civil forfeiture action are arbitrable pursuant to a
   number of key provisions contained within the applicable treaties and laws:
          First, as the letter of transmittal to the U.S.-Ukraine BIT makes clear, it is the “investor
   or investment[ ]” that has the “freedom to choose to resolve disputes with the host government
   through international arbitration.”ECF#36-1:2 (emphasis added).
          Second, when an agreement to arbitrate is entered into, the courts must compel
   arbitration. Article II(3) of the New York Convention provides that courts, “when seized of

   1
     The only arbitration related federal case cited by the United States is an inapposite case from
   the Northern District of California, which has nothing to do with a bilateral investment treaty
   such as the U.S.-Ukraine BIT and which also has nothing to do with the New York
   Convention, also an international treaty. See ECF#54:17 (citing Breazeale v. Victim Servs., Inc.,
   198 F. Supp. 3d 1070, 1076 (N.D. Cal. 2016)). Breazeale involved interpretation of the
   domestic Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1, et seq., and the exercise of state
   criminal police powers. One of the key issues in Breazeale was the intrusion of the FAA into
   the “exercise of the state’s police power,” which is a classic federalism concern. That
   federalism concern is not present here, because it is the federal government that seeks to
   expropriate Claimants’ investments in the United States. And unlike the domestic FAA, the
   New York Convention is an international treaty incorporated by statute in 9 U.S.C. § 201, et
   seq. Pursuant to 9 U.S.C. § 201, “[t]he Convention on the Recognition and Enforcement of
   Foreign Arbitral Awards of June 10, 1958, shall be enforced in United States courts in
   accordance with this chapter.” The FAA only applies to the New York Convention “to the
   extent that [the FAA] is not in conflict with [9 U.S.C. § 201, et seq.] or the [New York]
   Convention as ratified by the United States.” 9 U.S.C. § 208. In other words, the FAA applies
   only “ ‘to the extent that [the FAA] is not in conflict’ with the Convention Act [9 U.S.C. § 201, et
   seq.] or the New York Convention.” Escobar v. Celebration Cruise Operator, Inc., 805 F.3d 1279,
   1285 (11th Cir. 2015) (quoting Bautista v. Star Cruises, 396 F.3d 1289, 1299 (11th Cir. 2005)).
   The only other arbitration case cited by the United States is a state court case from the
   Supreme Court of California, which, again, related only to the domestic FAA and state police
   powers, not the New York Convention, bilateral investment treaties, and the federal
   government. See ECF#54:17 (citing Iskanian v. CLS Transportation Los Angeles, LLC, 327 P.3d
   129, 150 (Cal. 2014)). To the extent that the Claimants referred to the New York Convention
   Act, (9 U.S.C. § 201, et seq.), as the “FAA” in their motions to compel arbitration that
   reference was a misnomer. The FAA is set forth in 9 U.S.C. § 1, et seq., and the New York
   Convention Act, 9 U.S.C. § 201, et seq, is only subject to the FAA to the extent that the FAA
   is not in conflict with the New York Convention. See 9 U.S.C. § 208; Escobar, 805 F.3d at
   1285.
                                                        2
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 3 of 20




   an action in a matter in respect of which the parties have made an agreement within the
   meaning of this article, shall, at the request of one of the parties, refer the parties to arbitration,
   unless it finds that the said agreement is null and void, inoperative or incapable of being
   performed.”
          Third, Article 26 of the International Centre for Settlement of Investment Disputes
   (“ICSID”) Convention states that a party’s consent to arbitrate under ICSID “shall, unless
   otherwise stated, be deemed consent to such arbitration to the exclusion of any other
   remedy.”
          Fourth, Article 25(4) of the ICSID Convention states a party may, “at the time of
   ratification, acceptance or approval of this Convention or at any time thereafter, notify the
   Centre of the class or classes of disputes which it would or would not consider submitting to
   the jurisdiction of the Centre,” which the United States has not done. ”2
          Fifth, the U.S.-Ukraine BIT does not require the “exhaustion of local administrative
   or judicial remedies as a condition of [the United States’] consent to arbitration under this
   Convention.” See BG Grp., PLC v. Republic of Argentina, 572 U.S. 25, 32 (2014) (noting that
   certain BITs require “exhaustion of local remedies” prior to arbitration, but “[t]he question is
   whether the parties intended to give courts or arbitrators primary authority to interpret and
   apply a threshold provision in an arbitration contract,” and holding that “the parties (even if
   they are sovereigns) intended to give that authority to the arbitrators.”). In fact, the U.S.-
   Ukraine BIT provides the option of submitting to the courts of the United States or,
   alternatively, to binding arbitration. See U.S.-Ukraine BIT, Art. VI(2) (“… the national or
   company concerned may choose to submit the dispute for resolution: . . . to the courts or
   administrative tribunals of the Party that in a Party to the dispute; or . . . . to the submission
   of the dispute for settlement by binding arbitration[.]”). Here, Claimants have elected to
   pursue their claims through binding arbitration before ICSID and the United States has
   consented to arbitration pursuant to the U.S.-Ukraine BIT and the ICSID Convention.
          Accordingly, pursuant to Article II(3) of the New York Convention, the Court must
   therefore “refer the parties to arbitration.” That is especially so where, as here, the U.S.-

   2
     See https://icsid.worldbank.org/about/member-states/database-of-member-
   states/member-state-details?state=ST181
                                              3
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 4 of 20




   Ukraine BIT and the ICSID Convention delegate questions of arbitrability to the arbitrators.
   See Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019) (“before referring
   a dispute to an arbitrator, the court determines whether a valid arbitration agreement exists .
   . . . But if a valid agreement exists, and if the agreement delegates the arbitrability issue to an
   arbitrator, a court may not decide the arbitrability issue.”); BG Grp., PLC v. Republic of
   Argentina, 572 U.S. 25, 29 (2014) (“In our view, the matter is for the arbitrators, and courts
   must review their determinations with deference.”).
                                            ARGUMENT
          The arguments set forth in the United States’ Opposition, and addressed seriatim
   below, are entirely without merit. Claimants’ claims are arbitrable under clear, unequivocal
   and controlling arbitration law. The Court should thus direct the United States to arbitration.
          First, the United States fundamentally misunderstands or otherwise obfuscates the
   purpose of the U.S.-Ukraine BIT and the nature of the claims subject to arbitration. The U.S.-
   Ukraine BIT provides a number of rights to Ukrainians who invest in the United States.
   Among those rights is the obligation that “[i]nvestment shall at all times be accorded fair and
   equitable treatment, shall enjoy full protection and security and shall in no case be accorded
   treatment less than that required by international law.” U.S.-Ukraine BIT, Art. II (3)(a). In
   Claimants’ Notice of Arbitration, Claimants explain that Article 62 of the Ukrainian
   Constitution provides that “a person shall be deemed innocent of committing a crime and
   shall not be subjected to a criminal punishment unless his/her guilt has been proven through
   a legal procedure and established by a court verdict of guilty.” 20-cv-23278, ECF#36-2:8; 20-
   cv-25313, ECF#26-2:8. “The Ukrainian Constitution further provides the Ukrainian
   Prosecutor’s Office is exclusively empowered to initiate criminal charges.” Id. “Ukrainian
   civil and commercial courts therefore uniformly hold that they lack authority to conclude or
   find that conduct violates the Criminal Code of Ukraine in the absence of criminal charges
   filed by the Ukrainian Prosecutor’s Office and a finding of violations of the Criminal Code of
   the Ukraine by a Ukrainian criminal court.” Id. The Ukrainian Supreme Court has held that:
          In accordance with Article 62 of the Constitution of Ukraine, Article 6 of the
          Convention for the Protection of Human Rights and Fundamental Freedoms,
          a person is considered innocent of committing a crime, as well as cannot be


                                                   4
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 5 of 20




          subjected to criminal punishment, until his guilt is proven through legal
          procedure and established by a court verdict of guilty.

          […] The treatment of a person whose guilt in the commission of a criminal
          offense has not been established by a court sentence that has entered into legal
          force must be consistent with the treatment of an innocent person. The
          presumption of innocence must be viewed in general legal and procedural
          senses. As a general legal requirement, it determines the position of the
          individual in society. Although this principle is formulated as a principle of
          criminal procedure, its effect goes beyond the scope of the criminal process.

          The presumption of innocence is an objective legal provision. This is a
          requirement of the law, addressed to all citizens, officials, state and public
          organizations, to public thought in general.

   20-cv-23278, ECF#36-2:89-90; 20-cv-25313, ECF#26-2:87-88.
          There can be no money laundering without an underlying crime. See United States v.
   Christo, 129 F.3d 578, 579–80 (11th Cir. 1997) (holding that it is only after a “predicate crime
   becomes ‘a completed offense’ ” that “money laundering can occur.”). The money laundering
   charges in this case are all predicated on the occurrence of crimes in Ukraine, yet in Ukraine
   there have been no such criminal charges let alone convictions. The United States asks the
   Court to find that Claimants’ owners are criminals in their own land, where they are now
   innocent under their own laws, so that the United States can then take all of their investments.
   See generally 20-cv-23278, ECF#36-2:76-100; 20-cv-25313, ECF#26-2:73-137 (Declaration of
   Dmytro Marchukov describing relevant Ukrainian law). The U.S.-Ukraine BIT provides
   Claimants with the right to have their investments treated in accordance with international
   law. Claimants allege in their Notices of Arbitration that the initiation of these forfeiture
   actions violate international law insofar as the United States’ conduct both violates customary
   international law’s “limitations on a nation’s exercise of its jurisdiction to prescribe,” Hartford
   Fire Ins. Co. v. California, 509 U.S. 764, 815 (1993) (Scalia, J., dissenting),3 and unlawfully
   interferes with Ukrainian sovereignty and jurisdiction to enforce its own laws, in accordance
   with its own procedures and Constitutional requirements, within its own territory. 20-cv-
   23278, ECF#36-2:25; 20-cv-25313, ECF#26-2:2-26. In other words, Claimants maintain in

   3
     See F. Hoffmann-La Roche Ltd. v. Empagran S.A., 542 U.S. 155, 165 (2004); Societe Nationale
   Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 544 (1987).
                                                        5
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 6 of 20




   the arbitration that the United States attempt via this civil forfeiture action to declare the
   Ukrainians criminals in their own land, where they are now innocent under their own laws,
   violates customary international law and, therefore, violates Article II(3)(a)-(b) of the U.S.-
   Ukraine BIT.4 Put bluntly, the question is whether international law allows the United States
   to bring this civil forfeiture case in the first place. That is a question which Claimants have
   submitted to arbitration and which is not otherwise capable of being adjudicated piecemeal.5
          Second, the United States claims that the Claimants are improperly seeking to divest
   this Court of jurisdiction. Not so. Claimants are seeking to enforce the binding arbitration
   agreement that the United States entered into when it signed the U.S.-Ukraine BIT. In all
   instances the Court must properly have jurisdiction in order to compel arbitration. See generally
   Jain v. de Mere, 51 F.3d 686, 690 (7th Cir. 1995). It is true that 28 U.S.C. § 1355(a) provides


   4
      Imagine if Ukraine were to initiate a Ukrainian court action seeking to deprive a United
   States’ investor of its investment in Ukraine, based on Ukraine’s unilateral interpretation and
   application of the United States’ laws, to conduct and losses occurring entirely in the United
   States. For instance, imagine that Ukraine were to allege that JPMorgan Chase & Co.
   committed bank fraud under U.S. law by participating in a conspiracy to lend funds to
   homeowners who it knew or should have known could not afford mortgages. Ukraine claims
   that this conspiracy led to the 2008 financial crisis and was criminal under U.S. law.
   Therefore, Ukraine claims that all of JPMorgan’s money is traceable to a criminal bank fraud
   pursuant to U.S. law, and Ukraine asserts that it may take any and all investments traceable
   to JPMorgan, even though the United States never criminally charged JPMorgan or its
   owners and instead bailed them out. Query what position the United States government
   would take as to the applicability of the U.S.-Ukraine BIT.
   5
     In fact, pursuant to the U.S.-Ukraine BIT, Claimants could have made this argument based
   on the U.S.-Ukraine BIT and international law to this Court in a motion to dismiss, but
   elected instead to proceed through arbitration pursuant to Article VI of the U.S.-Ukraine BIT.
   See U.S.-Ukraine BIT, Art. II(7) (“Each Party shall provide effective means of asserting claims
   and enforcing rights with respect to investment, investment agreements, and investment
   authorizations.”); Art. III(2) (“A national, or company of either Party that asserts that all or
   part of its investment has been expropriated shall have a right to prompt review by the
   appropriate judicial or administrative authorities of the other Party to determine whether any
   such expropriation has occurred and, if so, whether such expropriation, and any associated
   compensation, conforms to the principles of international law.”); Art. VI(2)(“ In the event of
   an investment dispute, the parties to the dispute should initially seek a resolution through
   consultation and negotiation. If the dispute cannot be settled amicably, the national or
   company concerned may choose to submit the dispute for resolution: . . . to the courts or
   administrative tribunals of the Party that in a Party to the dispute; or . . . to the submission of
   the dispute for settlement by binding arbitration[.]”).
                                                   6
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 7 of 20




   that, “The district courts shall have original jurisdiction, exclusive of the courts of the States,
   of any action or proceeding for the recovery or enforcement of any fine, penalty, or forfeiture,
   pecuniary or otherwise, incurred under any Act of Congress . . .”). That this Court has subject
   matter jurisdiction is well and good, because the Court may then compel arbitration pursuant
   to Article II(3) of the New York Convention, which requires that a court properly “seized of
   an action . . . shall, at the request of one of the parties, refer the parties to arbitration.” 9
   U.S.C. § 206 likewise provides that, “A court having jurisdiction under this chapter may direct
   that arbitration be held in accordance with the agreement at any place therein provided for,
   whether that place is within or without the United States.” (emphasis added).
          By way of illustrative example, the federal courts have exclusive jurisdiction over
   admiralty claims, yet such claims are routinely subject to binding arbitration. Compare 28
   U.S.C. § 1333 (“The district courts shall have original jurisdiction, exclusive of the courts of
   the States, of: . . . Any civil case of admiralty or maritime jurisdiction, saving to suitors in all
   cases all other remedies to which they are otherwise entitled.”) with Martinez v. Carnival Corp.,
   744 F.3d 1240, 1245–47 (11th Cir. 2014) (holding that cruise ship worker who sustained a
   back injury while working on the ship brought action against owner of cruise ship was
   required to arbitrate pursuant to New York Convention); Isanto v. Royal Caribbean Cruises, Ltd.,
   No. 20-CV-23715, 2020 WL 6262981, at *6 (S.D. Fla. Oct. 23, 2020) and Wells Fargo Bank
   Int'l Corp. v. London Steam-Ship Owners' Mut. Ins. Ass'n, Ltd., 408 F. Supp. 626, 630 (S.D.N.Y.
   1976) (“A dispute arising under a contract of maritime insurance, such as the one involved
   here, is within the admiralty and maritime jurisdiction of this court pursuant to 28 U.S.C. s
   1333. . . . That this action may be an appropriate one for a stay pending arbitration under 9
   U.S.C. s 3 does not vitiate that jurisdiction.”).
          Likewise, in the context of claims brought under the Securities Exchange Act, “[t]he
   district courts of the United States . . . shall have exclusive jurisdiction of violations of this
   chapter or the rules and regulations thereunder, and of all suits in equity and actions at law
   brought . . . .” 15 U.S.C. § 78aa. Yet “[e]ven U.S. statutory claims are amenable to arbitral
   resolution—even U.S. statutory claims containing anti-waiver provisions, such as the U.S.
   securities law barring any provision that requires a security buyer to waive compliance with
   the Securities Exchange Act of 1934.” Lindo v. NCL (Bahamas), Ltd., 652 F.3d 1257, 1264–65

                                                    7
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 8 of 20




   (11th Cir. 2011) (citing Scherk v. Alberto-Culver Co., 417 U.S. 506, 513 (1974)). “[W]e are well
   past the time when judicial suspicion of the desirability of arbitration and of the competence
   of arbitral tribunals” should inhibit enforcement of the Act “ ‘in controversies based on
   statutes.’ ” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626-27 (1985).
          Third, the United States argues that, if it is forced to honor its obligations pursuant to
   the bilateral investment treaties that it signed, then “purported investors from Albania to
   Uruguay could evade the jurisdiction of the federal courts in exchange for arbitration under
   the BITs,” which the United States argues would then make it more difficult to commandeer
   those foreign investors’ investments for the United States’ own purposes. The United States
   also argues that “[a]ny other approach would be chaotic and unworkable” because the United
   States’ domestic courts’ “[e]xclusivity is necessary to prevent the ‘inefficient and piecemeal
   litigation’ that would result if a court or arbitration tribunal presiding over a competing action
   sought to adjudicate legal rights to the same property.” Not only do all of these hypothetical
   policy arguments fail of their own weight, they are also expressly excluded from the Court’s
   analysis at the motion to compel stage. “[T]he [New York] Convention Act creates two causes
   of action in federal court for a party seeking to enforce an arbitration agreement that falls
   under the New York Convention: a motion to compel arbitration ‘in accordance with the
   agreement,’ 9 U.S.C. § 206; and a motion to ‘confirm’ an arbitral award, id. § 207.” Suazo v.
   NCL (Bahamas), Ltd., 822 F.3d 543, 546 (11th Cir. 2016). Whether the arbitration would be
   against public policy is not to be resolved on a motion to compel arbitration “at the initial
   arbitration-enforcement stage” but rather should be “resolved at the arbitral award-enforcement
   stage.” Lindo, 652 F.3d at 1267 (emphasis in original). The “public policy defense applies at
   the award-enforcement stage, not the initial arbitration-enforcement stage.” Id. The United
   States “cannot raise” any “public policy defense at this initial arbitration-enforcement stage.”
   Lindo, 652 F.3d at 1282; see Mitsubishi, 473 U.S. at 639 n.21 (“The utility of the Convention
   in promoting the process of international commercial arbitration depends upon the
   willingness of national courts to let go of matters they normally would think of as their own.”).
          The Supreme Court has “rejected . . . insistence that ‘American standards of fairness’
   must govern the controversy, commenting that such judicial obstinacy ‘demeans the
   standards of justice elsewhere in the world, and unnecessarily exalts the primacy of United

                                                   8
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 9 of 20




   States law over the laws of other countries.’” Lindo, 652 F.3d at 1265 (quoting Scherk, 417
   U.S. at 517 n.11). “If the United States is to be able to gain the benefits of international accords
   and have a role as a trusted partner in multilateral endeavors, its courts should be most
   cautious before interpreting its domestic legislation in such manner as to violate international
   agreements.” Vimar Seguros y Reaseguros, S.A. v. M/V Sky Reefer, 515 U.S. 528, 539 (1995).
   “That concern counsels against construing [statutes] to nullify foreign arbitration clauses
   because of inconvenience to the plaintiff or insular distrust of the ability of foreign arbitrators
   to apply the law.” Id. As the Supreme Court observed in Scherk:
          [T]he delegates to the Convention voiced frequent concern that courts of
          signatory countries in which an agreement to arbitrate is sought to be enforced
          should not be permitted to decline enforcement of such agreements on the basis
          of parochial views of their desirability or in a manner that would diminish the
          mutually binding nature of the agreements.

   417 U.S. at 520 n.15. If the New York Convention could be read to “impl[y] that arbitration
   agreements are invalid ab initio whenever the application of foreign law may displace a U.S.
   statutory claim—the public policy exception would swallow the rule that signatory nations
   ‘shall recognize’ arbitration agreements.” Id. (citing New York Convention, art. II(1)). In
   sum, public policy defenses are not to be resolved at the initial arbitration-enforcement stage
          But even if the law permitted consideration of public policy at this stage, public policy
   favors the enforcement of a valid agreement to arbitrate contained in a bilateral investment
   treaty, the enforcement of which is mandated by the New York Convention. Contrary to the
   United States’ contention that piecemeal litigation would result if arbitration were ordered,
   piecemeal litigation would in fact result if Claimants were forced to arbitrate whether this civil
   forfeiture action is illegal under international law before an arbitral tribunal, while at the same
   time proceeding in this civil forfeiture to litigate through to a trial. That is why Article VI of
   the U.S.-Ukraine BIT provides the option of submitting a claim either to the U.S. courts or to
   binding arbitration. Having selected the latter, piecemeal litigation will only follow if
   Claimants’ case proceeds in Court while the legality of this forfeiture action under
   international law is being arbitrated.
          The United States’ desire to avoid the obligations of the treaties that it entered into,
   because honoring the treaties will allegedly make it more difficult to deprive foreign investors

                                                    9
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 10 of 20




   of their assets is no reason to find that the matter should not be arbitrated. See Vimar, 515 U.S.
   at 539. With respect to the (rather condescending) statement that “[a]rbitrators who are not
   United States judges—who have no obligation to uphold United States laws, to afford the
   procedural rights of the Supplemental Rules or the Federal Rules of Civil Procedure, or to
   follow the precedent of the United States courts—would be charged with deciding
   fundamental issues of American law and controlling the exercise of the government’s police
   powers,” this sort of claim is exactly what the Supreme Court anticipated when it stated that,
   “[i]f the United States is to be able to gain the benefits of international accords and have a
   role as a trusted partner in multilateral endeavors, its courts should be most cautious before
   interpreting its domestic legislation in such manner as to violate international agreements[,]”
   which “counsels against construing [statutes] to nullify foreign arbitration clauses because of
   inconvenience to the plaintiff or insular distrust of the ability of foreign arbitrators to apply
   the law.” Id. at 539. An international arbitral tribunal is in as good a position as anyone to
   interpret the Ukrainian constitution and the Ukrainian Criminal Code, which this civil
   forfeiture action places directly at issue. Compare 20-cv-23278, ECF#1, ¶¶ 64-73 and 20-cv-
   25313, ECF#1, ¶¶ 63-71 (alleging violations of the Ukrainian Criminal Code) with Christo,
   129 F.3d at 579–80 (holding that it is only after a “predicate crime becomes ‘a completed
   offense’ ” that “money laundering can occur.”). And that is why there is no “public policy”
   defense with respect to a motion to compel arbitration pursuant to 9 U.S.C. § 206. The United
   States may “not raise any public policy defense” at the motion to compel stage because the
   public policy defenses “appl[y] only at the arbitral award-enforcement stage and not at the
   arbitration-enforcement stage.”Suazo, 822 F.3d at 552. Contrary to the United States’
   argument that “[n]owhere in the Treaty does the United States—or, for that matter,
   Ukraine—surrender its sovereign authority to enforce its laws against foreign investors,” the
   U.S.-Ukraine BIT expressly provides Claimants with the right to arbitrate the legality of this
   forfeiture action under international law, whether the treaty permits such a claim is for the
   arbitrators, and “the parties (even if they are sovereigns) intended to give that authority to the
   arbitrators.” BG Grp., 572 U.S. at 43.
          Fourth, the United States inexplicably splits hairs, claiming that this case is about
   whether the United States can obtain “title” to the property, not whether it can take the

                                                  10
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 11 of 20




   pecuniary value of the property. What the United States seeks to do is to deposit all of the
   money derived from the sale of the properties with the U.S. Marshals Service.6 Then the
   United States seeks to forfeit that money permanently. In the arbitration, Claimants argue
   that the United States is required to pay that money back because it was obtained in violation
   of international law. But Claimants also ask the Tribunal to “DECLARE that the United
   States has breached its obligations acquired under the U.S.-Ukraine BIT.” 20-cv-23278,
   ECF#36-2:44; 20-cv-25313, ECF#26-2:40. The United States asserts that “[g]enerally
   speaking, the ICSID Convention provides only for the enforceability of pecuniary remedies
   (i.e., monetary damages).” ECF#54:15. That is simply false.7 “An examination of the powers
   of international courts and tribunals to order measures concerning performance or injunction
   and of the ample practice that is available in this respect, leaves this Tribunal in no doubt
   about the fact that these [non-pecuniary] powers are indeed available . . . . [I]n addition to
   declaratory powers, it has the power to order measures involving performance or injunction
   of certain acts. Jurisdiction is therefore also affirmed on this ground.” Enron Corporation and
   Ponderosa Assets, L.P. v. Argentine Republic, ICSID Case No. ARB/01/3, January 14, 2004,
   Decision on Jurisdiction, ¶¶ 76-81 (collecting cases). “An obligation imposed by an award
   that is expressed not in monetary terms but in terms of an obligation to perform a particular
   act or to refrain from a certain course of action is equally binding and gives rise to the effect
   of res judicata.” Christoph Schreuer, Non-Pecuniary Remedies in ICSID Arbitration, 20 Arb.
   Int’l 325, 325 (2004), available at https://www.univie.ac.at/intlaw/pdf/cspubl_71.pdf. “The
   fact that in the cases so far published, ICSID tribunals have nearly always framed the
   obligations imposed by their awards in pecuniary terms is not due to a belief that they lack
   the power to proceed otherwise.” Id. “Rather, the cases involved situations in which the
   investment relationship had broken down and the claimants have preferred to frame their
   demands in monetary terms.” Id.




   6
     In fact, the property in Case No. 20-cv-25313 (Cleveland) has already been sold and the
   funds are on deposit with the U.S. Marshals.
   7
     See Christoph Schreuer, Non-Pecuniary Remedies in ICSID Arbitration, 20 Arb. Int'l 325,
   325 (2004), available at https://www.univie.ac.at/intlaw/pdf/cspubl_71.pdf
                                                11
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 12 of 20




          Claimants may arbitrate whether the United States’ attempt to take title to their
   property is unlawful under international law and the notion that monetary damages versus
   “title” makes a difference is simply an attempt obfuscate what is otherwise a clearly on point
   arbitration agreement. In fact, pursuant to the U.S.-Ukraine BIT “ ‘investment’ means every
   kind of investment in the territory of one Party owned or controlled directly or indirectly by
   nationals or companies of the other Party, such as equity, debt, and service and investment
   contracts; and includes: (i) tangible and intangible property, including rights, such as
   mortgages, liens and pledges[.]” 20-cv-23278, ECF#36-1:10; 20-cv-25313, ECF#26-1:10.
   Plainly, the kinds of investments covered by the U.S.-Ukraine BIT include title to real
   property and where, as here, Claimants allege that the forfeiture action with respect to their
   investments violates international law,8 their dispute as to the legality of this forfeiture action
   under international law may clearly be submitted to binding arbitration pursuant to the U.S.-
   Ukraine BIT.
          The United States also ignores that the U.S.-Ukraine BIT “authorizes the use of
   international arbitration associations, the rules of which provide that arbitrators shall have
   the authority to interpret provisions of this kind . . . .[see] ICSID Convention, Regulations and
   Rules, Art. 41(1) (2006 ed.) (‘Tribunal shall be the judge of its own competence’).” BG Grp.,
   572 U.S. at 40; see also Henry Schein, 139 S. Ct. at 527;WasteCare Corp. v. Harmony Enterprises,
   Inc., 822 F. App’x 892, 895 (11th Cir. 2020). It is for the arbitrators, not the Court, to
   determine whether Claimants’ claims fall within the scope of the U.S.-Ukraine BIT pursuant
   to its plain language.
          Fifth, the United States claims that only rights “conferred or created by the Treaty” are
   subject to arbitration. The United States concedes that such rights include “an obligation on
   behalf of each ‘Party’ to the Treaty—i.e., the United States and Ukraine—to accord to
   investments of ‘nationals or companies’ of the other Party certain treatment, including ‘fair
   and equitable treatment,’ as defined by international law.” And Claimants have submitted to
   arbitration their claim that the initiation and prosecution of this civil forfeiture action violates


   8
    The United States itself recognizes that Ukrainians were investing in the United States and
   that these properties are the subject of Ukrainian investment. See 20-cv-23278, ECF#1, ¶¶
   19, 28 n.3, 84; 20-cv-25313, ECF#1, ¶¶ 18, 25 n.3, 80.
                                                  12
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 13 of 20




   the limitations imposed by international law on, inter alia, the United States’ jurisdiction to
   prescribe. 20-cv-23278, ECF#36-2:16-25; 20-cv-25313, ECF#26-2:17-26. See F. Hoffmann-La
   Roche, 542 U.S. at 165 (“But why is it reasonable to apply those laws to foreign conduct insofar
   as that conduct causes independent foreign harm and that foreign harm alone gives rise to the plaintiff's
   claim? . . . . Why should American law supplant, for example, Canada's or Great Britain’s or
   Japan's own determination about how best to protect Canadian or British or Japanese
   customers from anticompetitive conduct engaged in significant part by Canadian or British
   or Japanese or other foreign companies?”) (emphasis in original); Hartford, 509 U.S. at 815
   (“Under the Restatement [of Foreign Relations Law], a nation having some ‘basis’ for
   jurisdiction to prescribe law should nonetheless refrain from exercising that jurisdiction ‘with
   respect to a person or activity having connections with another state when the exercise of such
   jurisdiction is unreasonable.’”) (Scalia, J., dissenting); Societe Nationale, 482 U.S. at 543 n. 27
   (“ ‘[N]othing would be more convenient in the promiscuous intercourse and practice of
   mankind, than that what was valid by the laws of one place, should be rendered of no effect
   elsewhere, by a diversity of law[.]’”). Textually, the U.S.-Ukraine BIT provides Claimants
   with the right to challenge whether this civil forfeiture action’s treatment of investments
   violates international law. Claimants have exercised that right and these claims must now be
   arbitrated.
           In fact, pursuant to the U.S.-Ukraine BIT, Claimants could have made this argument
   based on international law to this Court in a motion to dismiss, but elected instead to proceed
   through arbitration pursuant to Article VI of the U.S.-Ukraine BIT. See Footnote 5, supra.
   Here, the Claimants have elected to submit their claims to arbitration – instead of Court –
   which the plain language of the U.S.-Ukraine BIT clearly allows.
           Perhaps most significantly, the United States again ignores that the U.S.-Ukraine BIT
   “delegates the arbitrability question to an arbitrator”[.]” WasteCare, 822 F. App’x at 895; see
   BG Grp., 572 U.S. at 40; Henry Schein, 139 S. Ct. at 527. It is for the arbitrators, not the Court,
   to determine whether Claimants’ claims fall within the scope of the U.S.-Ukraine BIT
   pursuant to its plain language.
           Sixth, the United States argues that the U.S.-Ukraine BIT does not “surrender [the
   United States’] sovereign authority to enforce its laws against foreign investors” and also

                                                      13
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 14 of 20




   argues that the U.S.-Ukraine BIT does not “otherwise suspend the normal operation of either
   country’s laws or divest its courts of jurisdiction to adjudicate those laws against a foreign
   investor.” Those arguments are directly contradicted by the letter of transmittal submitted to
   President Clinton by Secretary of State Warren Christopher. See 20-cv-23278, ECF#36-1:5;
   20-cv-25313, ECF#26-1:5 (“In paragraph 3(c), each Party pledges to respect any obligations
   it may have entered into with respect to investments. Thus, in dispute settlement under
   Articles VI or VII, a Party would be foreclosed from arguing, on the basis of sovereignty, that
   it may unilaterally ignore its obligations to such investments.”). Indeed, the U.S.-Ukraine BIT
   also expressly places limits on the exercise of “police power” to expropriate investments. “If
   public purpose automatically immunizes the measure from being found to be expropriatory,
   then there would never be a compensable taking for a public purpose.” 20-cv-23278, ECF#36-
   2:33, ¶ 69; 20-cv-25313, ECF#26-2:32, ¶ 70 (quoting Compañía de Aguas del Aconquija S.A. and
   Vivendi Universal S.A. v. Argentine Republic, ICSID Case No. ARB/97/3, Award of 20 August
   2007, at ¶ 7.5.21);. When countries like Venezuela take foreign investors property they often
   do so under color of “police power,” but that does not exclude countries like Venezuela from
   liability pursuant to bilateral investment treaties. As set forth in the Notices of Arbitration,
   just because there is a public purpose does not mean that there is no liability under the treaty.
   See 20-cv-23278, ECF#36-2:32-35, ¶¶ 64-73; 20-cv-25313, ECF#26-2:31-34, ¶¶ 65-73; see also
   20-cv-23278, ECF#36-2:17-25, ¶¶ 21-44; 20-cv-25313, ECF#26-2:18-28, ¶¶ 27-50. And these
   treaties are bilateral meaning that the United States cannot take investments carte blanche by
   refencing “police power” and thereby escape the scope of the obligations entered into via the
   bilateral investment treaties that the United States promotes all around the world and, in this
   case, signed. See 20-cv-23278, ECF#36-2:32, ¶ 66 n.53; 20-cv-25313, ECF#26-2:31, ¶ 67 n.52
   (citing International Law Commission’s (ILC) Draft Articles on State Responsibility, Art. 25
   (“Necessity may not be invoked by the State as a ground for precluding the wrongfulness of
   an act not in conformity with an international obligation of that State unless the act: (a) Is the
   only way for the State to safeguard an essential interest against a grave and imminent peril;
   (b) Does not seriously impair an essential interest of the State or States towards which the
   obligation exists, or of the international community as a whole.”).
          Moreover, pursuant to Article 25(4) of the ICSID Convention:

                                                  14
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 15 of 20




          Any Contracting State may, at the time of ratification, acceptance or approval
          of this Convention or at any time thereafter, notify the Centre of the class or
          classes of disputes which it would or would not consider submitting to the
          jurisdiction of the Centre.

   The United States has not notified ICSID of any “class or classes of disputes which it would
   or would not consider submitting to the jurisdiction of the Centre.”9
          On the contrary, the United States has signed the ICSID Convention which contains
   the subheading “Jurisdiction of the Centre” and provides that “[c]onsent of the parties to
   arbitration under this Convention shall, unless otherwise stated, be deemed consent to such
   arbitration to the exclusion of any other remedy.” ICSID Convention, Art. 26. “The object of
   this provision is not in doubt. It is to ensure that an ICSID Tribunal, duly constituted, has
   exclusive jurisdiction over any dispute of which it is seized.” Perenco Ecuador Limited v. Republic
   of Ecuador and Empresa Estatal Petróleos del Ecuador, ICSID Case No. ARB/08/6, Decision on
   Provisional Measures, May 8, 2009, ¶ 61. “The claims which the [United States] [is] invoking
   the legal process of the domestic courts to enforce are the claims which [Claimants] ha[ve]
   brought this arbitration to challenge.” Id. The United States’ insistence on persisting with this
   domestic civil forfeiture “process violates Article 26.” Id. Claimants “would violate the Article
   if [they] were, in the domestic courts of [the United States], to advance the arguments which
   [they will rely on in th[e] arbitration[.]” Id. “Unless and until the Tribunal rules that it has no
   jurisdiction to entertain this dispute, if its jurisdiction is hereafter challenged, or the Tribunal
   delivers a final award on the merits, none of the parties may resort to the domestic courts of
   [the United States] to enforce or resist any claim or right which forms part of the subject matter
   of this arbitration.” Id. “Among the rights that may be protected by provisional measures is
   the right guaranteed by Article 26 to have the ICSID arbitration be the exclusive remedy for
   the dispute to the exclusion of any other remedy, whether domestic or international, judicial
   or administrative.” Tokios Tokelés v. Ukraine, ICSID Case No. ARB/02/18, Jan. 18, 2005,
   Procedural Order No. 3, ¶ 7.



   9
     https://icsid.worldbank.org/about/member-states/database-of-member-states/member-
   state-details?state=ST181

                                                   15
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 16 of 20




          Perhaps most significantly, (again at risk of repetition), the United States again ignores
   that the U.S.-Ukraine BIT “delegates the arbitrability question to an arbitrator[.].” WasteCare,
   822 F. App’x at 895; see BG Grp., 572 U.S. at 40; Henry Schein, 139 S. Ct. at 527. It is for the
   arbitrators, not the Court, to determine whether Claimants’ claims fall within the scope of the
   U.S.-Ukraine BIT pursuant to its plain language and whether the U.S. Ukraine BIT is
   otherwise subject to a “police powers” exception.
          Seventh, the United States argues that Rule G(6) automatically stays the obligation to
   respond to a motion to compel arbitration while “special interrogatories” are served and
   additionally argues that a stay is required under 18 U.S.C. § 981(g)(1). As set forth in ECF#56,
   Claimants take no issue with this action being stayed pursuant to 9 U.S.C. § 3, with an
   important caveat: that the Court also “direct that arbitration be held in accordance with the”
   U.S.-Ukraine BIT pursuant to 9 U.S.C. § 206. See Sedco, Inc. v. Petroleos Mexicanos Mexican Nat.
   Oil Co. (Pemex), 767 F.2d 1140, 1146 (5th Cir. 1985) (noting that by reason of the incorporation
   of Chapter 1 into Chapter 2 pursuant to 9 U.S.C.A. § 208, both the Federal Arbitration Act
   and the Convention provide that a district court may stay an action upon finding that a dispute
   in the pending lawsuit is subject to arbitration). In consenting to the U.S.-Ukraine BIT and
   ICSID Convention, the United States committed to forego all other remedies, including those
   discovery mechanisms available in this civil forfeiture action, such as “special interrogatories”
   pursuant to “Rule G.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991)
   (“[Plaintiff] also complains that the discovery allowed in arbitration is more limited than in
   the federal courts . . . . Although those procedures might not be as extensive as in the federal
   courts, by agreeing to arbitrate, a party ‘trades the procedures and opportunity for review of
   the courtroom for the simplicity, informality, and expedition of arbitration.’”); Caley v.
   Gulfstream Aerospace Corp., 428 F.3d 1359, 1378 (11th Cir. 2005) (“[D]iscovery limitations are
   consistent with the goals of ‘simplicity, informality, and expedition’ touted by the Supreme
   Court[.]”). Discovery is now only available through ICSID, not “Rule G” which no longer
   has any impact on this matter subject to arbitration. 10


   10
     The Government’s attempt to use Rule G to short circuit a motion to compel arbitration
   appears to conflict with Fed. R. Civ. P. 81(a)(6)(B) (“These rules, to the extent applicable,

                                                  16
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 17 of 20




          In short, if the United States wants a stay of Case Nos. 20-cv-23278 and 20-cv-25313
   in lieu of dismissal, Claimants do not oppose the United States getting what it is asking for
   with the caveat that the Court also “direct that arbitration be held in accordance with the”
   U.S.- Ukraine BIT pursuant to 9 U.S.C. § 206.
                                            CONCLUSION

          Like any other party to a contract, the United States must honor its agreement to
   arbitrate. See BG Grp., 572 U.S. at 37 (“As a general matter, a treaty is a contract, though
   between nations. Its interpretation normally is, like a contract's interpretation, a matter of
   determining the parties' intent.”). The rule of law requires that the United States honor its
   obligations entered into pursuant to the U.S.-Ukraine BIT.
          Based on the foregoing, the Court should stay this action and “direct that arbitration
   be held in accordance with the” U.S.- Ukraine BIT pursuant to 9 U.S.C. § 206.



   Dated: March 8, 2021

                                                  Respectfully submitted,

                                                  Black, Srebnick, Kornspan & Stumpf, P.A.
                                                  201 South Biscayne Blvd., Suite 1300
                                                  Miami, FL 33131
                                                  Tel: (305) 371-6421
                                                  Fax: (305) 371-6322

   govern proceedings under the following laws, except as these laws provide other procedures:
   . . . . [including] 9 U.S.C., relating to arbitration”). Rule G, in turn, states that “[t]o the extent
   that this rule does not address an issue, Supplemental Rules C and E and the Federal Rules
   of Civil Procedure also apply,” (emphasis added), which necessarily includes Fed. R. Civ. P.
   81(a)(6). Although a motion to compel arbitration is sometimes construed as a Rule 12(b)(1)
   motion to dismiss, it is actually governed by its own statutory framework. See 9 U.S.C. §§ 1 et
   seq. (the “Federal Arbitration Act” or “FAA”); 9 U.S.C. § 201, et seq. (the “New York
   Convention”). Rule G and other Federal Rules of Civil Procedure do not apply to procedures
   relating to arbitration to the extent that the FAA and New York Convention provide different
   procedures. See Fed. R. Civ. P. 81(a)(6) (“These rules, to the extent applicable, govern
   proceedings under the following laws, except as these laws provide other procedures: . . . .9
   U.S.C., relating to arbitration”). The United States’ interpretation of Rule G conflicts with
   the procedures set forth in the FAA and New York Convention, and therefore the procedures
   set forth in the FAA and New York Convention apply.

                                                    17
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 18 of 20




                                By:   /s/ Howard M. Srebnick
                                      Howard M. Srebnick
                                      Florida Bar No. 919063
                                      Robert T. Dunlap
                                      Florida Bar No. 11950
                                      HSrebnick@RoyBlack.com
                                      RDunlap@RoyBlack.com

                                      Attorneys for Claimants Korf and the
                                      Corporate Entities

                                      Kasowitz Benson Torres LLP
                                      1633 Broadway
                                      New York, New York 10019
                                      (212) 506-1700
                                      Marc E. Kasowitz
                                      Mark P. Ressler
                                      Ronald R. Rossi
                                      Sarmad M. Khojasteh
                                      Joshua Paul
                                      Pro Hac Vice Anticipated
                                      MKasowitz@kasowitz.com
                                      MRessler@kasowitz.com
                                      RRossi@kasowitz.com
                                      SKhojasteh@kasowitz.com
                                      JPaul@kasowitz.com

                                      Attorneys for Claimants Korf and the
                                      Corporate Entities

                                      /s/ Scott A. Srebnick
                                      Scott A. Srebnick, P.A.
                                      201 South Biscayne Boulevard
                                      Suite 1210
                                      Miami, FL 33131
                                      Telephone: (305) 285-9019
                                      Facsimile: (305) 377-9937
                                      Scott@srebnicklaw.com

                                      Attorney for Claimant Laber




                                        18
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 19 of 20




                                        19
Case 1:20-cv-23278-MGC Document 61 Entered on FLSD Docket 03/08/2021 Page 20 of 20




                                        20
